OFFICE OF ‘THE A’ITORNEYGENERAL OF TEXAS
                            AUSTIN




Ronorablo ckrorgeH. Sheppsrd
Comptrollerof Public Aooounts
Au8tiR, Texas
Bear Slrt               opilllon   Ho. o-)082
                        Ro: Dispositiono




          =val you klndl
     adrlao me ii thr Bta
     be requirea to amp08
     into the State
     nrrants in th




                                book8 and reoord8 a6
                               may been neoeaaary. The
                              11 oause eaoh ondlt union
                              on06 yearlf, auoh 6xu&m-
                             ~om6 oompetsntpertmn or
                            the Banking Go~aniaslones,
                                        Ooatds8loneran
                                   ;O
                                    "p 'par ornt of the
     paid to sald Ranking Oom~esiaaer by the raspeat-
     ire uniona exambed BB provi&sd by this Aot as
     oompansstionfor his or their asrvioar aad as re-
     lrnburseme@zfor travel expensea and other lXp SnWS
     lnourrsd; (Z)'by one or YIIOPO
                                  oroblt union armniwm,
     who shall be appointeU by the Ranking QommieniotMr
~c+norsble George zi. Sheppard,         Paga 2


     and   shell   receive   a salary    or   not   oxoeedlng   T&ee
     XUndred Eollara ($300) par month. and ahsll be
     ralmbursed for trsval expense8 in the axanof Four
     Dollars ($4) per dey, plus ooat or traneportatlon,
     ouah araminara to retain their salary and sxp~nsea,
     as above provided out of he8 oolleotad br them
     as heraiMftsr provldadi (3) or by the Deputy Oom-
     miaalonor, Doaartmental Examiner, 8ny bank lxamlnor,
     aasIetsat bank examlnor, building and loan aupsr-
     rlaor or bulld%ng.and loan esaminar, who ahall r6-
     solve and retain tha fee8 oollaoted by them aa
     hersinafter provided, 8UCh fOO8 80 UOliaOtad t0
     be oradlted on the sslarg o! tho pcraon oolleoting
     the satw, so that auoh peroon ah.11 in no swat
     raoelve oompensation in lxoaas of his salary 88
     provldsQ by law.
          **IWO credit union examined shall pay an
     axaminat
            TE on fea fired by ths Baokln Con&s8IOnar
     not to &osod 'Zwen8y-fireDollar8 ($25) ppu daF
     gor person engaged upon auoh exaainatlon.
           "*Ai& fees, BB above pravldad, shall be p~I6
     by the aredit union to tha paraon or paraona makl.ng
     tha axaninatlon, ati euoh yaraon~ shall make a
     monthly soaount to the Banking Comdsaloner    of the
     roe8 10 oommtsd during the preoeding month, roe8
     in 4x400* 0r l;hoao ret8in.d by the sxsrainsr 98
     above pro~ldrd shall ba paid to the Banking Corn--
     mlseloner end by him depoaltad with the Stat8
     Fraaeurer to ba held in a sgecrlalSund and uaad
     t;;ath;w9urpoae of enforolng tha.provlalons of
              .
          *'After September 1, 1943, the number of the
     employaesd    the aelerlas OS esch nhall be a8
     fiFi;,';nthe biennial De.?arbmmtal Approprlatkon

             n . . . . II

          The Aat olcarly provldaa that the Ssas to ba paid
ah811 be oolleated by tha oxaminar and retained by him Sor
hi8 own UBQ and benefit, ma hia ooiapsmeatlonfor sanioau
mderea   and to aerroy his expanaea. A8 othor 0m0eta    opar-
sting on the fea ayataai,the sxamimr oolleets thaaa face for
                                                                  334



Bonoreblo Oeorga B. Shsgpard,Pa&o,


hla own personal we    and benetit, not for the ~88 and benefit
of the State. The alcsuntto be retalned by the examiner ia
l&dted, and the eroeaa met be paid to the Banking Commissioner
and by him depoalted with the State Treesurer to be hold in
a apooial fund and used ror onforelng the protlalona of the
o&it union law. The exooaa teaa, therefore,met be paid
into the Treasury to the orosXlt or thin rpaolal f'umlprorldod,
and 618buraed on warrant8 aa other Ststo moxto~~ but the too8
to be retained by the examiner are not regulrod to be pal6 In-
$0 the Troaaury nnd dlsburaod on warranta.
                                              Tour8 very truly
                                     ATTORNEY tW3IRRALW TEXAS




               G:                  l;LLu-n/



                    ATTORNEY GENBRAL OF'TZXAS